[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                                 Sept. 29, 2009
                                No. 09-10837                   THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                    D.C. Docket No. 08-00392-CR-T-26-TBM

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

REGINALD BUCHANAN

                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                        for the Middle District of Florida
                         _________________________

                               (September 29, 2009)

Before BIRCH, HULL and FAY, Circuit Judges

PER CURIAM:

      Adam Tanenbaum, appointed counsel for Reginald Buchanan in this direct

criminal appeal, has moved to withdraw from further representation of the appellant,
because, in his opinion, the appeal is without merit. Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967).

      Our independent review of the entire record reveals that counsel’s assessment

of the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Buchanan’s conviction and sentence are AFFIRMED.




                                          2